Fourth Court of Appeals
                                       San Antonio, Texas
                                                May 14, 2019

                                           No. 04-19-00215-CR

                IN RE STATE OF TEXAS, ex. rel. Todd A. Durden, County Attorney

                                     Original Mandamus Proceeding1

                                                  ORDER

Sitting:          Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice
                  Liza A. Rodriguez, Justice

           On May 13, 2019, relator filed a “State’s Opposition to Motion to Include Additional

Matters in Hearing,” in which relator asks this court to deny the motion. The Motion to Include

Additional Matters in Hearing is pending before the trial court in trial cause number 4863. No

such motion has been filed in this original proceeding. We do not have jurisdiction to rule on a

motion pending before the trial court; therefore, relator’s “Opposition” is denied.

           Also, on May 13, 2019, relator filed a “State’s Motion to Take Judicial Notice” in which

relator asks this court to take judicial notice of documents filed in the trial court that are

contained in several appendices filed in this court. This motion is carried with this original

proceeding.

           It is so ORDERED on May 14, 2019.




1
 This proceeding arises out of Cause No. 10041CR, et al., styled The State of Texas v. Mark Anthony Gonzalez, et
al., pending in the County Court, Kinney County, Texas, the Honorable Spencer W. Brown presiding.
     It is so ORDERED on May 14, 2019.

                                         PER CURIAM


ATTESTED TO: _________________________
             Keith E. Hottle
             Clerk of Court